Citation Nr: 1539359	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-38 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disorder, secondary to service-connected disabilities.

2.  Entitlement to service connection psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder, secondary to service-connected disabilities.

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1992 to October 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that in March 2015, the Veteran raised the issue of past due benefits for his right foot disability between 1992 and 2009.  The Veteran was granted service connection for a right foot disability evaluated at 20 percent disabling in September 1993.  In November 1994, the Veteran was notified that he would be scheduled for a VA examination for his right foot disability to see if there was a change.  He was scheduled for a VA examination in December 1994, which he did not attend, and his benefits were discontinued, effective March 1, 1995, as there was insufficient evidence to evaluate the disability.  In March 1996, the Veteran requested a new VA examination as he was unable to attend the December 1994 examination.  In June 1996, the Veteran's right foot disability was rated as noncompensable, effective March 6, 1996.  In April 2009, the Veteran's right foot disability was increased to 20 percent disabling as of January 13, 2009.  Unfortunately, the Veteran is unable to raise such a freestanding claim regarding an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  At this point, such an allegation can only be made by asserting clear and unmistakable error (CUE) in the original, final VA rating decision that assigned the effective date of service connection.  The Veteran has not raised such a claim.  Accordingly, the Board does not have jurisdiction over the issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disorder and entitlement to service connection for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's right knee disability does not result in ankylosis; subluxation; instability; dislocated or removed meniscus; limitation of flexion to 45 degrees or less; or limitation of extension to 10 degrees or more.

2.  The Veteran's right knee disability was manifested by slight instability from February 22, 2010, to July 31, 2013.

3.  The Veteran's right hip disability does not result in any ankylosis, hip flail joint, impairment of the femur, limitation of abduction, limitation of adduction, limitation of rotation, limitation of extension to 5 degrees, or limitation of flexion to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee internal derangement, based on pain and limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-62 (2015).

2.  From February 22, 2010, to July 31, 2013, the criteria for an initial 10 percent rating for right knee internal derangement are met, based on instability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, , 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for an initial rating in excess of 10 percent for spurring of the right hip have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-55 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner provided the information necessary to rate the service-connected disabilities on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issues decided herein.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Right Knee Disability

In an April 2010 rating decision, service connection was established for right knee internal derangement and a 10 percent evaluation was assigned under Diagnostic Code 5299-5261 effective September 2009.  Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  The RO rated the claim under Diagnostic Code 5261, which evaluates limitation of flexion.  

The Veteran contends that he is entitled to a higher schedular rating arguing that the 10 percent evaluation does not adequately compensate him for his current degree of impairment.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

With respect to disabilities of the knee, 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 set forth relevant provisions.  

Under Diagnostic Codes 5260 and 5261 (limitation of knee flexion and knee extension respectively), a noncompensable rating may be assigned where either knee flexion is limited to 60 degrees or knee extension is limited to 5 degrees.  A compensable (10 percent) rating is assigned for either flexion limited to 45 degrees or extension limited to 10 degrees.  Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

After September 2009, the Veteran's treatment records contain little evidence regarding any knee complaints, symptoms, or treatment.  In physical therapy records between August 2009 and October 2009, his right knee was found to possibly be swollen when compared to the left, but retained full range of motion, had no crepitus, had no tenderness, and had no laxity.  He ambulated with a decreased stance and a limp.  A November 2009 right knee x-ray showed moderate joint effusion.  On examination, he had no right knee swelling, no instability, normal standing posture, a normal gait, and normal 5/5 strength in his legs.  In addition, he had negative varus-valgus stress tests and negative drawer and McMurray tests.  In December 2009, he had a stable examination.  The only more current evidence of record is a February 2014 letter from Dr. L.Z., noting that the Veteran must have a 10 minute break after 2 hours of work due to his chronic back pain and chronic right foot pain, but Dr. L.Z. did not mention any right knee pain or limitations.

The Veteran has been afforded multiple VA examinations for his right knee disability.  At a February 22, 2010, VA examination, the Veteran reported weakness, stiffness, giving away, and pain.  He rated his pain during flare-ups at 6-8 out of 10.  He reported difficulty with standing and walking.  He denied ever being hospitalized due to his right knee or undergoing right knee surgery.  On examination, his posture was normal but he walked with an antalgic gait.  However, he had a normal tandem gait.  He had right knee instability, tenderness, crepitus, and medial laxity.  He had no right knee edema, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, or ankylosis.  He had right knee flexion to 135 degrees that was limited to 130 degrees after repetitive testing.  He had right knee extension to 0 degrees that was unchanged after repetitive testing.  After repetitive testing, the Veteran's right knee was additionally limited by pain, fatigue, weakness, and lack of endurance.  The anterior and posterior cruciate ligaments stability tests were within normal limits, but the medial and lateral collateral ligaments stability tests were abnormal with slight instability.  His right knee meniscus was within normal limits.  The examiner noted that the Veteran's right knee disability resulted in an inability to walk for reasonable periods of time, pain upon standing in one place, and instability.

At an August 1, 2013, VA examination for a reported left knee disorder, the Veteran had normal right knee flexion to 140 degrees and normal extension to 0 degrees with no objective evidence of painful motion and no additional limitations after repetitive use testing.  He had right knee tenderness, but retained normal 5/5 strength.  He had normal joint stability tests.  He did not have any meniscal conditions or surgical procedures for a meniscal condition.  He had not undergone joint replacement or any other surgical procedures.  He did not use an assistive device for locomotion.

At a July 2015 VA examination for his right knee disability, the Veteran reported continued pain with walking, which caused flare-ups of his right knee pain.  On examination, he had normal right knee extension and flexion on normal and repetitive use testing.  Although right knee pain was noted, it did not result in functional loss.  There was no evidence of pain with weightbearing.  He had pain with palpation of the right knee.  He retained normal 5/5 strength in his right knee.  He had no right knee ankylosis.  He did not have a history of right knee recurrent subluxation or lateral instability.  He had normal right knee joint stability tests.  He had never had recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibial impairment.  He had never had a meniscus condition.  He had never undergone a surgical procedure.  He did not use an assistive device.  The VA examiner did not note any functional impact of the Veteran's right knee disability.

In view of the above, the Board finds that the criteria to assign a compensable rating for the Veteran's right knee under Diagnostic Code 5260 have not been met.  As described above, the Veteran consistently demonstrated right knee flexion to more than 110 degrees, even when considering limitations due to pain.  His VA treatment records do not document any limitation of flexion.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5260, which requires flexion to be limited to 60 degrees.  

Turning to limitation of extension, the Board finds that the criteria to assign a compensable rating for the Veteran's right knee under Diagnostic Code 5261 have not been met.  The Veteran was found to have full extension at all VA examinations, and VA treatment records have not shown limitation of extension.  Therefore, the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 5261.

Diagnostic Code 5256 evaluates ankylosis of the knee.   The February 2010 and July 2015 VA examiners noted that the Veteran had no ankylosis of the right knee, and VA treatment records fail to suggest the presence of ankylosis.  The Veteran has also failed to suggest ankylosis is present.  As such, a separate rating is not available under this Diagnostic Code. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  A 10 percent rating is assigned for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate, and a 30 percent rating for severe.

VA treatment records show that the Veteran had no laxity in September 2009, November 2009, and December 2009.  At the February 2010 VA examination, his right knee showed signs of slight instability.  However, at the August 2013 and July 2015 examinations, he had normal joint stability tests.  In addition, at the July 2015 examination, the Veteran denied ever having recurrent patellar dislocation.  As such, the Veteran had normal knee stability both prior to and after the February 2010 VA examination.  Under these circumstances, the requirements for a 10 percent rating, but no higher, are met for right knee instability for the period of February 22, 2010, to July 31, 2013.  It is only during this period that instability was shown.  Examinations before and after specifically noted that stability was normal.  No more than slight instability was noted during the February 2010 examination, which equate to a 10 percent rating, but no more.

Diagnostic Codes 5258 and 5259 evaluate semilunar cartilage, which is synonymous with the meniscus.  At the February 2010, VA examination, the Veteran's meniscus was normal.  At the August 2013 and July 2015 VA examination, he denied ever having a meniscal condition.  As such, a separate rating is not available under these Diagnostic Codes.

Diagnostic Code 5262 evaluates impairments of the tibia and fibula.  At the July 2015 VA examination, the Veteran denied ever having shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibial impairment.  As such, a separate rating is not available under this Diagnostic Code.

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, a rating in excess of 10 percent for the Veteran's service-connected right knee disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's medical records show that he had normal range of motion from August 2009 to October 2009.  The Board recognizes that at the multiple VA examinations, the Veteran initially had limited range of motion, but by the latest VA examination in July 2015, he had normal ranges of motion.  In addition, neither pain nor repetitive use were shown to so functionally limit the Veteran's range of motion as to support the assignment of even the lowest schedular rating.  Nevertheless, the Veteran was assigned properly an initial disability rating of 10 percent in recognition of his right knee pain.  A higher disability for the Veteran's right knee, based on pain and limitation if motion, is not warranted.

The record contains no evidence showing that his right knee disability rises to the level of assignment of ratings in excess of 10 percent.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any right knee symptoms which would merit a higher schedular rating (such as ankylosis or a knee replacement).  Rather, the right knee symptoms that have been described, mainly pain, and, for a period of time, slight instability, are consistent with the 10 percent ratings assigned.

To this end, the Veteran was given a 10 percent rating under Diagnostic Code 5299-5261.  However, such a rating was assigned based on application of 38 C.F.R. § 4.59 which provides that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  He is also assigned a separate 10 percent rating for slight instability from February 22, 2010, to July 31, 2013, the period during which such symptom was shown.

As described, the criteria for a schedular rating in excess of 10 percent for the Veteran's right knee disability based on pain and limitation of motion have not been met.  A 10 percent rating for slight instability is assigned from February 22, 2010, to July 31, 2013.

Right Hip Disability

In an April 2010 rating decision, the Veteran was assigned a 10 percent evaluation for his right hip disability under Diagnostic Code 5299-5255 effective November 2009.  Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  The RO rated the claim under Diagnostic Code 5255, which evaluates impairments of the femur.  

The Veteran contends that he is entitled to a higher schedular rating arguing that the 10 percent evaluation does not adequately compensate him for his current degree of impairment.

With respect to disabilities of the hip, 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 set forth relevant provisions.  

Diagnostic Code 5250 evaluates ankylosis of the hip.  No VA examiner has noted ankylosis of the right hip, and VA treatment records fail to suggest the presence of ankylosis.  Therefore, this Diagnostic Code is not applicable and will not be discussed further. 

Diagnostic Code 5254 evaluates hip flail joint.  The medical record does not document a right hip flail joint.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5255 evaluates an impairment of the femur.  The medical record does not document an impairment of the right femur.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5252 evaluates limitation of flexion.  A 10 percent rating is assigned with flexion limited to 45 degrees and a 20 percent rating is assigned with flexion limited to 30 degrees.  

Diagnostic Code 5251 evaluates limitation of extension.  A 10 percent rating is assigned for extension limited to 5 degrees.  

Diagnostic Code 5253 evaluates an impairment of the thigh.  A 10 percent rating is assigned for limitation of rotation to 15 degrees or limitation of adduction resulting in an inability to cross legs.  A 20 percent rating is assigned for loss of abduction beyond 10 degrees.

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

The Veteran's treatment records fail to establish that a higher disability rating is warranted.  For example, in October 2009, it was noted that the Veteran had decreased hip flexion, but the limitation in degrees was not noted.  In November 2009, a right hip x-ray showed mild degenerative changes, but he had normal 5/5 strength and a normal gait.  He had a stable examination in December 2009.  Once again, the only more current evidence of record is the February 2014 letter from Dr. L.Z., noting that the Veteran must have a 10 minute break after 2 hours of work due to his chronic back pain and chronic right foot pain.  Again, Dr. L.Z. did not mention any right hip pain or limitations.

The Veteran was afforded multiple VA examinations.  At a February 2010 VA examination, the Veteran reported weakness, stiffness, swelling, giving away, lack of endurance, and pain.  He rated his pain during flare-ups at 6-8 out of 10.  He reported limitation of motion and difficulty with standing and walking.  He denied ever being hospitalized due to his right hip or undergoing hip surgery.  On examination, his posture was normal but he walked with an antalgic gait.  However, he had a normal tandem gait.  He had no signs of right hip edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  He had right hip flexion to 115 degrees with no pain, flexion to 30 degrees with no pain, adduction to 30 degrees with no pain, abduction to 40 degrees with pain, external rotation to 60 degrees with pain, and internal rotation to 45 degrees without pain.  Repetitive motion testing did not result in any additional limitations.

At an August 2013 VA examination, the Veteran reported right hip stiffness and pain.  On examination, he had right hip flexion to 120 degrees with pain, extension greater than 5 degrees without pain, abduction beyond 10 degrees, adduction not limited such that the Veteran was unable to cross his legs, and rotation not limited such that the Veteran could not toe-out more than 15 degrees.  Repetitive motion testing did not result in any additional limitations.  The Veteran's right hip disability resulted in less movement than normal and pain on movement.  He retained normal 5/5 strength.  The examiner indicated that the Veteran's right hip did not impact his ability to work.

At a July 2015 VA examination, the Veteran reported that his right hip pain comes and goes, but that walking a lot bothers his right hip.  However, he reported no functional loss or impairment.  On examination, his right hip range of motion was normal with no pain and repetitive use testing did not result in any additional limitations.  He had no pain with weightbearing.  He had no tenderness with palpation.  He had no crepitus.  He retained normal 5/5 strength with no muscle atrophy.  The examiner indicated that the Veteran's right hip did not impact his ability to perform any type of occupational task.

Regarding limitation of flexion, the Veteran's treatment records do not document any limitation of flexion.  At the February 2010 VA examination, he had flexion to 115 degrees with no pain and no additional limitation after repetitive use.  At the August 2013 VA examination, he had flexion to 115 degrees with no pain and no additional limitation after repetitive use.  At the July 2015 VA examination, he had normal flexion to 125 degrees with no pain and no additional limitation after repetitive use.  Thus, the Veteran does not meet the criteria for a compensable rating for limitation of flexion.

Regarding limitation of extension, the Veteran's treatment records do not document compensable limitation of extension.  At the February 2010 VA examination, he had extension to 30 degrees with no pain and no additional limitation after repetitive use.  At the August 2013 VA examination, he had extension greater than 5 degrees with no pain and no additional limitation after repetitive use.  At the July 2015 VA examination, he retained extension greater than 5 degrees with no pain and no additional limitation after repetitive use.  Thus, the Veteran does not meet the criteria for a compensable rating for limitation of extension.

Regarding an impairment of the thigh, again, the Veteran's treatment records do not document limitation of abduction, adduction, or rotation sufficient to merit a higher rating.  At the February 2010 VA examination, he had abduction to 30 degrees, adduction to 40 degrees, external rotation to 60 degrees, and internal rotation to 45 degrees.  At the August 2013 and July 2015 VA examinations, he had abduction beyond 10 degrees, adduction not limited such that the Veteran was unable to cross his legs, and rotation not limited such that the Veteran could not toe-out more than 15 degrees.  Thus, the Veteran does not meet the criteria for a compensable rating for an impairment of the thigh.

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, a rating in excess of 10 percent for the Veteran's service-connected right hip disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's medical records show that he had decreased right hip range of motion in October 2009, but the limitation was not noted in degrees.  The Board recognizes that at the multiple VA examinations, the Veteran initially had limited range of motion, but by the latest VA examination in July 2015, he had normal ranges of motion.  In addition, neither pain nor repetitive use were shown to so functionally limit the Veteran's range of motion as to support the assignment of even the lowest schedular rating.  Nevertheless, the Veteran was assigned properly an initial disability rating of 10 percent in recognition of his right hip pain.  A higher disability for the Veteran's right hip is not warranted.

The record contains no evidence showing that his right hip disability rises to the level of assignment of a rating in excess of 10 percent.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any right hip symptoms which would merit a higher schedular rating (such as ankylosis or a hip replacement).  Rather, the right hip symptoms that have been described, mainly pain, are consistent with a 10 percent rating.

To this end, the Veteran was given a 10 percent rating under Diagnostic Code 5299-5255.  However, such a rating was assigned based on application of 38 C.F.R. § 4.59 which provides that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.

As described, the criteria for a schedular rating in excess of 10 percent for the Veteran's right hip disability have not been met and his claim is denied. 

Extraschedular Rating

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence suggests that the symptomatology of the Veteran's right knee and right hip disabilities are reasonably contemplated by the schedular rating criteria discussed above.  Specifically, the Veteran's service-connected disabilities were evaluated based upon the applicable rating criteria, general counsel opinions, and case law.  The Veteran was found to have a 10 percent rating under Diagnostic Code 5299-5261 and a 10 percent rating under Diagnostic Code 5299-5255.  A separate 10 percent rating for right knee instability was assigned from February 22, 2,10, to July 31, 2013.  Although the Diagnostic Codes in this case allow for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's service-connected disabilities are unique or unusual in any way.  In fact, the Veteran continues to work and reported that he enjoys biking and hiking.  There is no question that the Veteran experiences pain in his right knee and right hip and slight instability in the knee from February 22, 2,10, to July 31, 2013, but such symptoms, while not specifically enumerated are considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters, to include pain, in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board acknowledges that the Veteran may experience some symptoms that are not specifically enumerated in the rating schedule.  For example, the Veteran has reported experiencing swelling in his right hip and difficulty walking on flat, hard surfaces.  Likewise, he has reported missing work several times.  However, again the Board is charged with considering how functionally impaired the Veteran's right knee and right hip render him within the confines of the schedular ratings that are assigned.  The Board has done so and the schedular rating criteria reasonably describe the symptoms caused by the Veteran's right knee and right hip disabilities on appeal, and therefore referral for consideration of an extraschedular rating or ratings is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has alleged that he is unemployable on account of all of his service-connected disabilities.  However, the RO denied TDIU in August 2015.  However, the Veteran has not alleged he is unemployable solely due to his right knee disability or unemployable solely due to his right hip disability.  In fact, the Veteran has been employed and continues to be employed.  Thus, the Board finds that Rice is inapplicable 



ORDER

An initial disability rating in excess of 10 percent for a right knee internal derangement, based on pain and limitation, is denied.

A separate 10 percent rating from February 22, 2010, to July 31, 2013, is granted for right knee internal derangement, based upon slight instability, subject to controlling regulations applicable to the payment of monetary benefits.

An initial disability rating in excess of 10 percent for spurring of the right hip acetabulum is denied.


REMAND

The Veteran contends that he has developed a low back disorder and a psychiatric disorder, both secondary to his service-connected right foot disability.

The Veteran was afforded VA examinations in August 2013 and July 2014.  However, neither of these examinations addressed the possibility of aggravation.  

Secondary service connection may be established for a nonservice-connected disability which is aggravated by a service-connected disability.  See 38 C.F.R. §3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Unfortunately, none of the opinions clearly addresses whether or not the Veteran's service-connected disabilities may have aggravated his low back disorder and/or psychiatric disorder.  The Board acknowledges that the issue of aggravation is complicated and often difficult to explain to the rating medical professionals.  However, the Court has found that it is not at all clear that a medical opinion finding that a claimed disorder is not "caused by" a service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id. (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for examinations for his low back disorder and psychiatric disorder.  The examiners are asked to answer the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder and/or psychiatric disorder were caused by a service-connected disability?  Why or why not?  In so doing, the examiners should review and address the November 2009 physician's statement that right foot pain can result in a change of posture during ambulation, which can contribute to lumbar spine pain and the July 2014 VA examiner's opinion that pain and disability related to his foot injury may have contributed in a small part to the Veteran's psychiatric disorder.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder and/or psychiatric disorder were aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected disabilities.  Why or why not?

If aggravation is found, the examiners should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinion on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

2. Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


